DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ouyang et al. (US 2016/0308563 A1).
In claim 1, Ouyang discloses in Fig. 3, a wireless device (10), comprising: 
a shell (housing 12), configured with a low reflection structure (dielectric in housing 12 [0046]); and 
an array antenna (40; phased antenna arrays), disposed inside the shell (housing 12), wherein the low reflection structure is located within a radiation range (location 50 in the middle of 12R where logo 52 is) of the array antenna (40) after beam scanning; and
the low reflection structure (the dielectric in housing 12), comprises a plurality of slots arranged periodically (slots or other openings may be formed in the metal that are filled with plastic or other dielectric (i.e., the dielectric in housing 12 may serve as one or more antenna windows for antennas 40) [0046]), wherein a dielectric constant of the low reflection structure (dielectric in the housing 12) is adjusted as an equivalent dielectric constant (dielectric constant for the dielectric material or plastic used in the housing 12).
In claim 2, Ouyang further discloses the wireless device (10) according to claim 1, wherein the array antenna is a millimeter-wave (mmWave) array antenna ([0046] phased antenna arrays 40 for use with wireless circuitry 34 such as millimeter wave wireless transceiver circuitry 46 may be mounted in device 10).
In claim 3, Ouyang further discloses the wireless device according to claim 1, wherein the array antenna (40) is disposed within a vertical projection range of the low reflection structure (array antenna 40 mounted directly below plastic logo 52).
In claim 4, Ouyang further discloses the wireless device according to claim 1, wherein the shell (housing 12) has a thickness (inherent) and a part of the shell is the low reflection structure (dielectric).
In claim 5, Ouyang further discloses the wireless device according to claim 1, wherein a shape of the slots is a circular shape, a square shape or a polygonal shape ([0046] slots or other openings may be formed in the metal that are filled with plastic or other dielectric).
In claim 6, Ouyang further discloses the wireless device according to claim 1, wherein the shell (housing 12) is made of a metal (housing 12 is formed from a conductive material such as metal [0046]) or an insulation material.


In claim 14, Ouyang discloses the wireless device according to claim 1, wherein Ouyang discloses the slots are a plurality of removed holes capable of penetrating or not penetrating the low reflection structure ([0046] In configurations in which housing 12 is formed from a conductive material such as metal, slots or other openings may be formed in the metal that are filled with plastic or other dielectric).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al.
In claim 12, Ouyang discloses the wireless device according to claim 1; with the exception of explicitly disclosing wherein a radius size of the slots is adjustable.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust a radius size of the slots, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.
In re Stevens, 101 USPQ 284 (CCPA 1954).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings wherein the radius size of the slots is adjustable in order to provide antenna windows having adjustable radius for the array antenna to radiate all its energy to outside of the housing.
In claim 13, Ouyang discloses the wireless device according to claim 1; with the exception of disclosing wherein a period of the slots is adjustable.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust a period of the slots, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings wherein the period of the slots is adjustable in order to provide antenna windows having adjustable period or interval for the array antenna to radiate all its energy to outside of the housing.
Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 5/20/21 have been fully considered but they are not persuasive. The amendment to claim 1 has not overcome the prior rejection under 102(a)(1) as being anticipated by Ouyang et al. Applicant argued that Ouyang fail to teach “the low reflection structure, comprises a plurality of slots arranged periodically, wherein a dielectric constant of the low reflection structure is adjusted as an equivalent dielectric constant” as required by claim 1. Namely, Applicant argued that Ouyang is silent on adjusting a dielectric constant of the dielectric in the housing as an equivalent dielectric constant so as to reduce a reflection loss of the phased antenna without adjusting the thickness of the housing. The Examiner interprets the argued features as “dielectric in the housing 12 of Ouyang having dielectric constant for the dielectric material or plastic used in the housing 12; wherein the dialectic material or plastic is selected or adjusted to meet the desired requirements”; “so as to reduce a reflection loss of the phased antenna without adjusting the thickness of the housing” not being recited in claim 1.
Further as discussed, in the above detailed action Ouyang discloses in paragraph [0046] “FIG. 3 is a perspective view of electronic device showing illustrative locations 50 in which antennas 40 (e.g., single antennas and/or phased antenna arrays for use with wireless circuitry 34 such as millimeter wave wireless transceiver circuitry 46) may be mounted in device 10. As shown in FIG. 3, antennas 40 may be mounted at the corners of device 10, along the edges of housing 12 such as edge 12E, on the upper and lower portions of rear housing portion 12R, in the center of rear housing 12 (e.g., under a dielectric window structure such as plastic logo 52), etc. In configurations in which housing 12 is formed from a dielectric, antennas 40 may transmit and receive antenna signals through the dielectric. In configurations in which housing 12 is formed from a conductive material such as metal, slots or other openings may be formed in the metal that are filled with plastic or other dielectric. Antennas 40 may be mounted in alignment with the dielectric (i.e., the dielectric in housing 12 may serve as one or more antenna windows for antennas 40)”. 
To further expedite this application, the Applicant is respectfully urged to incorporate allowable features from claim 8 in to claim 1, in order to place this application in condition for allowance. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811.  The examiner can normally be reached on M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIBOL TAN/Primary Examiner, Art Unit 2844